Citation Nr: 1828863	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  18-08 352	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for diverticulitis.  

2.  Entitlement to a rating in excess of 20 percent for a right tibia and fibula disability.

3.  Entitlement to a rating in excess of 20 percent for spinal fusion.

4.  Entitlement to an initial compensable rating for an abdominal scar associated with diverticulitis.  

5.  Entitlement to service connection for a right hand disorder, to include as secondary to a service-connected right wrist disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Forde, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2015 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

In April 2018, prior to the promulgation of a decision in the appeal, the Veteran advised VA that a withdrawal of his Board appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal via an April 2018 written statement and, hence, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal involving the issue of entitlement to an initial rating in excess of 30 percent for diverticulitis is dismissed.  

The appeal involving the issue of entitlement to a rating in excess of 20 percent for a right tibia and fibula disability is dismissed.  

The appeal involving the issue of entitlement to a rating in excess of 20 percent for spinal fusion is dismissed.  

The appeal involving the issue of entitlement to an initial compensable rating for an abdominal scar associated with diverticulitis is dismissed.  

The appeal involving the issue of entitlement to service connection for a right hand disorder, to include as secondary to a service-connected right wrist disability is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


